             Case 1:21-cv-10409-ADB Document 5 Filed 04/30/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 RASHAD BEY, aka ANTHONY GUESS,

                 Petitioner,

                 v.                                             Civil Action No. 21-10409-ADB

 COMMONWEALTH OF
 MASSACHUSETTS, et al.,

                 Respondents.

                                                ORDER

BURROUGHS, D.J.

        State prisoner Rashad Bey, who is also known as Anthony Guess, has filed a petition for a

writ of habeas corpus under 28 U.S.C. § 2254 (“Petition”) and paid the filing fee. The petition has

not been served pending the Court’s review of the pleading. See Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (requiring a judge to dismiss a § 2254

petition if it “plainly appears” that the petitioner is not entitled to relief). For the reasons set forth

below, the Court will DENY the Petition without prejudice.

        The status of the Commonwealth’s criminal prosecution against Bey is not clear in the

Petition. Bey represents that he was convicted on February 12, 2021 and was sentenced the same

day for confinement from February 12, 2021 through April 1, 2021. Elsewhere in the Petition,

however, Bey states, “I was and still am being held to answer for an alleged crime without an

indictment of a Grand Jury and deprived of life liberty and property without due process of law.”

Pet. at 7.

        To the extent that Bey is a pretrial detainee, the Court will abstain from exercising

jurisdiction over this action to avoid interfering with a state criminal proceeding. “Abstention is
          Case 1:21-cv-10409-ADB Document 5 Filed 04/30/21 Page 2 of 3




a devise designed to facilitate the side-by-side operation of federal and state courts, balancing

their respective interests in the spirit of comity.” Coggeshall v. Mass. Bd. of Registration of

Psychologists, 604 F.3d 658, 664 (1st Cir. 2010). “Except in the most extraordinary cases, a

federal court must presume that state courts, consistent with the imperatives of the Supremacy

Clause, see U.S. Const. art. VI, are fully competent to adjudicate federal constitutional and

statutory claims properly presented by the parties.” Casa Marie, Inc. v. Super. Ct., 988 F.2d 252,

262 (1st Cir. 1993) (footnote omitted). Under Younger abstention, see Younger v. Harris, 401

U.S. 37 (1971), “a federal court must abstain from hearing a case if doing so would ‘needlessly

inject’ the federal court into ongoing state proceedings.” Coggeshall, 604 F.3d at 664 (quoting

Brooks v. N.H. Supreme Ct., 80 F.3d 633, 637 (1st Cir. 1996)). Younger abstention is even

appropriate where litigants “claim violations of important federal rights,” In re Justices of

Superior Ct. Dept. of Mass. Trial Ct., 218 F.3d 11, 17 (1st Cir. 2000), as long as the federal

claims can be “raised and resolved somewhere in the state process,” Maymó-Meléndez v.

Álvarez-Ramírez, 364 F.3d 27, 36 (1st Cir. 2004) (emphasis added).

       Here, the Court would “needlessly inject” itself in a pending state criminal proceeding if

it were to consider Bey’s claim. Notwithstanding Bey’s conclusory assertion that he has “used

all [his] state remedies” and his puzzling statement that he “couldn’t file an appeal because he

was unlawfully arrested,” Pet. at 8, the Court has no reason to believe that Bey will not have an

opportunity to raise all pertinent issues within the state court system, whether in front of the trial

court or on appeal.

       Even if Younger abstention does not apply because Bey has already been convicted of a

crime, the Court will nonetheless deny the Petition for failure to exhaust his state remedies. A

petitioner seeking relief under § 2254 must show that he has exhausted all his state remedies, or,



                                                  2
          Case 1:21-cv-10409-ADB Document 5 Filed 04/30/21 Page 3 of 3




in the alternative, that the state did not offer appropriate corrective measures. See 28 U.S.C.

§ 2254(b)(1). A claim in a § 2254 petition is not exhausted unless a petitioner has presented his

claim “in each appropriate state court (including a state supreme court with powers of

discretionary review).” Baldwin v. Reese, 541 U.S. 27, 29 (2004). In Massachusetts, exhaustion

requires presentation of the federal claim in question to the Supreme Judicial Court (“SJC”). See

Janosky v. St. Amand, 594 F.3d 39, 50 (1st Cir. 2010). “Even if the SJC declines to grant review

. . . the petitioner must have fairly presented the federal claim within the four corners of his

ALOFAR [application for leave to obtain further appellate review].” Id. Here, Bey has not

provided any substantive showing that he has exhausted his state court remedies in the manner

set forth above or is unable to do so.

       Accordingly, for the reasons set forth above, the Petition is DENIED without prejudice.

       IT IS SO ORDERED.

  4/30/2021                                  /s/ Allison D. Burroughs
 DATE                                        UNITED STATES DISTRICT JUDGE




                                                  3
